The opinion of the pourt was delivered by
Mr. Justice Bay.
I was of opinion 'at the trial that the verdict was correct, and that McMahon had no right or title to any part of this space or street, and am still of that opinion; and however Taylor may be liable to be indicted for a nuisance, for stopping up a space left for a street, that gave no right or title to M’-Mahon.
I am therefore of opinion that the motion for a new trial should be refused, and my brethren concur with me in this opinion.
JVoif, Colcock, Cheves, and Gantt, J. concurred.
Johnson, J. having been concerned, gave nep. opinion.